Citation Nr: 0124461	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-14 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had two periods of active duty: from July 1952 to 
December 1952, and from January 1958 to July 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's November 1999 rating decision which 
denied the veteran's request to reopen a previously denied 
claim for service connection for schizophrenia.  The RO found 
that new and material evidence had not been submitted.  In 
March 2000, the RO noted the recent submission of relevant 
examination reports and opinions from mental health 
professionals.  The RO found that new and material evidence 
had been submitted to reopen the claim for service connection 
for schizophrenia, and it denied the merits of the claim.  
The Board agrees with the RO's determination that the 
evidence that had been received was new and material, such 
that reopening of the claim was warranted.  Therefore, the 
Board will address the veteran's claim for service connection 
for schizophrenia on a de novo basis.  See 38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet.App. 140 (1991).


FINDINGS OF FACT

The veteran's schizophrenia clearly and unmistakably existed 
prior to his first period of service, and the condition did 
not increase in severity during either his first or his 
second period of service.


CONCLUSION OF LAW

The veteran's schizophrenia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's first period of active military service was in 
the Air Force, commencing on July 24, 1952.  The July 24, 
1952 medical examination for enlistment noted no psychiatric 
abnormaly.  Service medical records show that on July 26, 
1952, the veteran was referred, directly from the medical 
processing for entry into service, for psychiatric evaluation 
and treatment.  Due to abnormalities in his facial 
expression, speech, and behavior, he was referred for 
evaluation of possible schizophrenia.  He was observed to 
have a frozen or vacant facial expression, very slow and 
deliberate motions, a lack of spontaneity, and disorganized 
thinking.  The veteran reported that his behavior had begun 
to change over the preceding two years.  He also reported 
that his brother was institutionalized for a mental disorder 
with an onset at the age of twelve.  After 144 days of 
hospitalization, with no sustained improvement in his 
condition, it was recommended that he appear before a medical 
board for consideration of separation.  A report summarizing 
the hospitalization lists a diagnosis of schizophrenic 
reaction, catatonic type.  The hospital summary report 
includes notations that the disorder had not developed within 
the line of duty, but had existed prior to service.

In November 1952, a medical board met and recommended that 
the veteran be separated from service.  The report of a 
December 1952 separation examination indicates that the 
veteran was normal in all areas except psychiatric, with a 
diagnosis of schizophrenic reaction, catatonic type, not 
incurred in the line of duty, existing prior to service.  The 
separation record, DD Form 214, from the veteran's first 
period of service states that he was discharged from active 
service in December 1952 due to a physical defect existing 
prior to service, and not aggravated by service.

In December 1954, the veteran filed a claim for service 
connection for a mental disorder for which he had received 
treatment in service in 1952.  The RO denied the claim in a 
January 1955 rating decision, finding that a schizophrenic 
reaction was not incurred or aggravated in service.

The veteran's second period of active military service was in 
the Army, commencing in January 1958.   No psychiatric 
disorder was noted on his January 1958 entrance examination, 
and on a related medical history form he denied a history of 
psychiatric symptoms and denied prior discharge from military 
service.  Similarly, on an examination in September 1958, 
no psychiatric disorder was noted, and on a related medical 
history form he denied a history of psychiatric symptoms and 
denied prior discharge from military service.  In April 1960, 
the veteran was seen at a mental hygiene clinic at the 
request of his commanding officer, who reported that the 
veteran had been appearing confused and making mistakes, such 
as appearing to be asleep while driving.  On examination, the 
veteran made statements that examiner described as bizarre 
religious trends.  

The veteran was admitted to a service hospital for 
psychiatric observation.  When admitted to the hospital in 
May 1960, he reported that he had joined the Air Force at age 
18, and had been hospitalized for nervousness, then 
discharged.  He reported that he had been nervous for some 
time, but that he had not been in as serious a condition as 
had required his hospitalization in 1952.  He reported that 
he had seen a psychiatrist for more than a year while he was 
in high school, because of difficulty getting along with his 
teachers.  He reported that he also had seen a psychiatrist 
approximately five years later, when he was having trouble 
finding suitable work.  He reported that between his Air 
Force and Army service he had traveled around through several 
states, doing seasonal agricultural work and odd jobs, and 
taking correspondence courses in the field of radio, 
television, and electronics.  The examiner noted that the 
veteran appeared well oriented, and was able to respond to 
interview questions.  The examiner indicated that the veteran 
did not reveal any bizarre thought processes until he was 
asked about his religious experiences.  On that subject, the 
veteran reported that he heard God speak to him.  The 
examiner found that the veteran showed considerable 
preoccupation with religious matters.  The diagnosis on 
admission to the hospital was schizophrenic reaction, 
manifested by auditory hallucinations and unsystematized 
delusions of a religious nature.

The veteran remained in the hospital for more than two 
months.  A July 1960 report from a medical board reflects 
that the veteran indicated that he had gone through basic 
training in 1958, then had been trained as a truck driver, 
and had been stationed at several locations (one in Canada, 
the remainder in the continental U.S.).  He reported that he 
had flunked out of mechanics' school.  The medical board 
report indicates that the veteran had first been seen by a 
psychiatrist in 1951, at the age of 17, and quotes that 
psychiatrist as having recorded that:

[H]is parents brought him to us at that 
time because he was failing in school, 
because he was irritable and exhibited 
explosive behavior and because he showed 
an inclination to sleep much of the time.  
It was our impression that the boy had a 
schizophrenic reaction, either simple or 
paranoid type.

During the 1960 hospitalization in service, the veteran 
reported that in his military service since 1958 he had felt 
that his sergeants and other people were talking about him 
and picking on him because of his religious beliefs.  In the 
hospital, it was noted that the veteran "gazed about the room 
as if autistically preoccupied."  He was noted to have 
loosened associations and some blocking, without evidence of 
auditory or visual hallucinations.  In July 1960, the medical 
board recommended that the veteran be separated from the 
service.  The diagnosis was schizophrenic reaction, not 
elsewhere classified, chronic, moderate, with a several years 
history of manifestations.  The medical board found that the 
veteran's condition was in partial remission in July 1960.  
The medical board concluded that the veteran's mental illness 
was chronic and had existed prior to his entry into the 
service, "as evidenced by his being under treatment for a 
schizophrenic reaction at the age of 17 in 1951 and by a long 
history of over-all, total poor adjustment."  The diagnosis 
listed by the medical board was included in the report of a 
July 1960 separation examination.  The veteran was discharged 
from service in July 1960 on the basis of the pre-service 
medical condition.

After separation from service, the veteran submitted claims 
in July 1960, January 1961, and June 1962 for service 
connection for his schizophrenic reaction.  The RO denied the 
claim in rating decisions issued in September 1960 and 
September 1962.

In May 1967, the veteran was admitted to a VA hospital, 
complaining of "going through a nervous breakdown."  On 
admission, the veteran was described as looking quite 
bewildered, apprehensive, fearful and confused.  The 
treatment record indicates that the veteran denied 
hallucinatory experiences, but presented numerous persecutory 
delusions of people after him, wanting to kill and harm him.  
The veteran was started on psychiatric medication, and soon 
after admission started working daily at his job outside the 
hospital, and returning to the hospital every night.  A 
hospital treatment record lists a diagnosis of schizophrenic 
reaction, chronic, paranoid type.  

In April 1968, the veteran filed a claim for service 
connection for his schizophrenia.  The RO denied that claim 
in a June 1968 rating decision.  The veteran appealed that 
decision.

In a July 1968 hearing at the RO, the veteran asserted that 
his mental disorder had been aggravated by his second period 
of military service.  He reported that, prior to his first 
period of service, he had had some nervous difficulty, and 
had seen a psychiatrist, but had been able to finish high 
school.  He reported that he had been rather nervous at that 
time, but had enjoyed going out and riding in cars or on 
motorcycles.  He reported that, between his two periods of 
military service, he had worked at "general farm work and 
garden housework," and had also sold vacuum cleaners and 
magazines.  He reported that during that period he had been 
able to talk, converse, and drive a car, and he had felt that 
he was in good health.  He reported that he had done fine for 
the first two years of his two and a half year period of 
service in the Army.  He reported that he had begun to feel 
under stress during a period when he had a heavy load of 
duties, and he reported to a sergeant who was strict.  He 
reported that he had suffered "sort of a nervous breakdown" 
at that time.  He reported that he was presently living in 
the VA hospital while working at his job at the Patent Office 
during the days.  He asserted that his condition was 
presently much more severe than it had been after his first 
period of military service.  He reported that he had been 
working at the Patent Office, as a messenger and clerk, since 
1962.  He reported that, since his second period of service, 
he had a problem with depression, he was not able to drive a 
car, he was not able to tolerate hot weather, and he had 
difficulty conversing or laughing and joking with other 
people.

In a March 1969 decision, the Board denied service 
connection, based on aggravation, for the veteran's 
schizophrenic reaction.

Hospital treatment notes from May 1969 reflect that the 
veteran had been a psychiatric inpatient from May 1967 to May 
1969, working his job, as a clerk at the United States Patent 
Office, during the day but returning to the hospital after 
work each day as a "night patient."  The treating 
psychiatrist indicated that the veteran had shown difficulty 
relating to other people, and had not done extremely well.  
The psychiatrist reported that the veteran had made 
arrangements to live in the community, and had been 
discharged from the hospital in May 1969, to be followed as 
an outpatient.

On VA neuropsychiatric examination in February 1976, the 
veteran reported a history of nervousness and treatment for 
mental illness.  He reported that he had not been taking 
psychiatric medication for six years.  He reported that he 
had held a job with the Patent Office for 13 years, and that 
he was now receiving civil service retirement.  He reported 
that he had a part time job as a custodian for a post office.  
He reported that he lived with his father and contributed 
money monthly for his room and board.  The examiner's 
diagnosis was chronic schizophrenic reaction, in remission at 
that time.  

In May 1976, a social worker from the Siouxland Mental Health 
Center, in Sioux Falls, Iowa, wrote that the veteran had been 
receiving individual and group psychotherapy at that facility 
since December 1975.  The social worker wrote that a private 
psychotherapist who had referred the veteran to the Siouxland 
Mental Health Center had recommended that the veteran obtain 
disability retirement as he was unable to meet the demands of 
his job.  The claims file contains treatment notes reflecting 
outpatient treatment, including medication and psychotherapy, 
in 1975 through 1995.  In May and June 1976, the RO received 
letters from several individuals who knew the veteran, 
including a staff member at a senior center, a chiropractor, 
and the pastor of a church.  Each writer provided the opinion 
that the veteran was not capable of holding employment.

On VA neuropsychiatric examination in July 1976, the veteran 
reported trouble sleeping, restlessness, periodic headaches, 
intermittent nervousness, and occasional disturbing dreams.  
He reported that he worked twenty hours a week as a custodian 
at a post office, and that he lived with his father.  The 
examiner noted considerable flattening of affect, but no 
evidence of any pathological thinking.  The examiner's 
diagnosis was schizophrenic reaction, chronic, mixed type, in 
partial remission.

In February 1977, private psychiatrist James Moore, M.D., 
wrote that he had interviewed the veteran and reviewed his 
psychiatric history.  Dr. Moore concluded that the veteran 
was disabled from working as a result of his psychiatric 
disability.  On VA neuropsychiatric examination in May 1977, 
the veteran reported that he had stopped his work as a 
custodian because he could not do heavy lifting, and that he 
was now unemployed.  He reported that he lived with his 
father.  On mental status examination, there was no evidence 
of pathological thinking.  The examiner concluded that the 
veteran's chronic schizophrenic reaction was in partial 
remission.

In August 1983, psychiatrist Robert D. Brundage, M.D., of the 
Siouxland Mental Health Center, indicated that he had 
reviewed the veteran's service and psychiatric records.  Dr. 
Brundage noted that the veteran had served for approximately 
two years in his second period of military service before any 
psychiatric problems were noted.  Dr. Brundage wrote that it 
appeared that the veteran's mental illness had been 
aggravated during his second period of service.  In 
additional statements, dated in 1984 through 1987, Dr. 
Brundage stated the opinion that the veteran was disabled 
from working as a result of his mental illness.

A number of VA and non-VA medical records in the 1980s 
include a diagnosis of schizophrenia.  On VA medical 
examination in July 1987, the veteran reported that he had 
not worked since 1976.  He reported that he received a civil 
service annuity pension.  The veteran reported a history of 
auditory hallucinations and paranoid delusions, but none 
recently.  The examiner's assessment was schizophrenia, 
paranoid type, sporadic type.  The examiner indicated that he 
was not optimistic that the veteran could ever return to full 
time employment.  

At a February 1988 hearing at the RO, in relation to an issue 
of entitlement to pension benefits, the veteran reported that 
he had not had any lasting, full time employment since 1975, 
and that he had not had any employment at all since 1984.  He 
reported that he had problems with his back, neck, and right 
foot, in addition to his psychiatric disability.  He reported 
that he was on psychiatric medication, and that he saw a 
psychiatrist once a month.  He indicated that he lived with 
and cared for a disabled man, in exchange for reduced rent.  

In April 1997 and subsequently, the veteran submitted a claim 
for service connection for schizophrenia.  He asserted that 
his nervous problems were aggravated while he was in service.  
He indicated that he was abused and mistreated by his 
supervisors during his second period of service.  In rating 
decisions issued in November 1997, January 1998, and May 
1998, the RO declined to reopen the veteran's claim for 
service connection for schizophrenia, finding that new and 
material evidence had not been submitted.

In July 1999, licensed psychologist Thomas L. Price, M.A., 
performed a psychological evaluation of the veteran.  Mr. 
Price indicated that he conducted an extensive review of the 
veteran's medical and mental health records.  Mr. Price's 
diagnostic impression was, "Schizophrenia, Paranoid Type, 
Episodic with Interepisodic Residual Symptoms."  In an 
October 1999 letter, Mr. Price noted that he had reviewed the 
veteran's military records.  "While the records lack some 
degree of specificity," he wrote, "my impression is that [the 
veteran's] schizophrenic symptoms were more intense or severe 
during his second period of military service."

In November 1999, the veteran applied to reopen his claim for 
service connection for schizophrenia, and he submitted the 
above documents from Mr. Price.  

In December 1999, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for schizophrenia.  The veteran appealed that 
determination.

VA and non-VA medical records from the 1990s to 2000 show 
ongoing treatment for schizophrenia.  

In February 2000, the veteran was examined by a board of 
three VA psychiatrists.  The examining psychiatrists reported 
that they thoroughly reviewed the veteran's claims file and 
clinical file.  The psychiatrists provided the following 
summary:

Patient is a 66-year-old, white male with 
a longstanding history of schizophrenia, 
paranoid type.  The patient started 
exhibiting symptoms of schizophrenia when 
he was around 17 years old.  The patient 
was initially hospitalized when he joined 
the Air Force in 1952 and was 
hospitalized for four months prior to his 
discharge.  It appears, by the patient's 
history, that even after his discharge 
from the Air Force, the patient did not 
do too well and continued to have 
problems with his symptoms.  The patient 
apparently did fairly well during his 
initial period in the Army from 1958 
until spring of 1960 when he had another 
psychotic breakdown.  The patient had not 
been receiving any active treatment for 
his psychotic symptoms, and hence, his 
psychotic outbreak does appear to be the 
natural progression of his illness and 
does not appear to have been caused or 
aggravated by his service in the Army.  
The board of three psychiatrists also 
feel that based on the patient's history 
and work history after his release from 
the Army in 1960 that there was no 
permanent increase in the patient's 
mental disability due to his period of 
service in the Army.  The patient has 
continued to receive psychiatric 
treatment for the past number of years 
and appears to have been doing well and 
at this point is not exhibiting any acute 
psychotic symptoms.

The VA examiners diagnosed schizophrenia, residual type.  
They also wrote, "All three psychiatrists conclude that there 
was no permanent increase in mental disability during the 
veteran's period of service."

In March 2000, the RO found that new and material evidence 
had been submitted to reopen the claim for service connection 
for schizophrenia, and it denied the merits of the claim.

In a September 2000 hearing at the RO, the veteran reported 
that he was mistreated sometimes during his second period of 
military service.  The veteran reported that, prior to his 
first period of service, he had trouble sleeping.  He 
reported that he had not been able to afford mental health 
treatment after his first period of service.  He reported 
that he was hospitalized in the 1960s for problems that the 
doctor called a schizophrenic reaction.  He reported that he 
held employment after his second period of service, but that 
he also received mental health treatment, and had continued 
to do so since then.

In June 2001, the veteran had a Travel Board hearing at the 
RO before the undersigned Board Member.  The veteran reported 
that he had been followed for mental illness since he was in 
high school.  He reported that, during his second period of 
military service, people said cruel things to him and hit 
him.  He stated that he felt that his second period of 
service had made his mental illness worse.

Analysis

The veteran has submitted a substantially complete 
application for service connection for schizophrenia.  In a 
statement of the case, supplemental statements of the case, 
and other correspondence to the veteran, the RO has notified 
the veteran of the information necessary to substantiate his 
claim.  He has received a VA psychiatric examination with a 
medical opinion.  His claims file contains records of his 
private and VA treatment.  He has testified in support of his 
claim at hearings before RO personnel and the undersigned 
Board Member.  The evidence compiled with respect to the 
veteran's claim does not point to the existence of any 
additional evidence that would be relevant to the claim.  The 
Board finds that the facts relevant to the veteran's claim 
have been properly developed.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

The veteran's mental illness was not noted at examinations 
that he received at the beginning of his first and second 
periods of service.  It appears he did not disclose his 
psychiatric history on entering either period of service.  
Immediately after beginning his first period of service, 
psychotic symptoms were noted, with a history of symptoms 
since before service.  During his second period of service, a 
military medical board obtained information from a 
psychiatrist who had treated the veteran prior to his first 
period of service.  The psychiatrist indicated that his 
impression when the veteran was seen before either period of 
service had been schizophrenic reaction.  Since his second 
period of service, the veteran has repeatedly acknowledged 
that he received psychiatric treatment prior to his first 
period of service.  The Board finds that the statement from 
the psychiatrist who saw the veteran before his first period 
of service, other information during both periods of service, 
and the many statements by the veteran are clear and 
unmistakable evidence that his schizophrenia existed prior to 
his first and second periods of service.  Thus the 
presumption of soundness on entrance into both periods of 
service is rebutted.  See Harris v. West, 203 F. 3d 1347 
(Fed.Cir. 2000).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Under these provisions, there is no presumption of 
aggravation when there has been no increase in severity of 
the pre-service condition due to service; and temporary or 
intermittent flare-ups of symptoms of a pre-service 
condition, without worsening of the underlying condition, 
does not consitute aggravation in service.  See Verdon v. 
Brown, 8 Vet.App. 529 (1996); Hunt v. Derwinski, 1 Vet.App. 
292 (1991). 

Although the report of the veteran's 1952 entrance 
examination did not note any mental disorder, the veteran was 
referred for mental health observation directly from medical 
processing.  He entered that observation just two days after 
he entered service.  Given the known history, his condition 
when he entered observation can be considered essentially the 
same as his condition when he entered service.  During his 
four months of treatment prior to separation from service, he 
reportedly had no sustained improvement, but no worsening of 
his condition was noted.  The evidence as a whole indicates 
that the veteran's disability due to his preexisting 
schizophrenic reaction did not increase during his first 
period of service.

The veteran contends that his schizophrenia was aggravated 
during his second period of service.  He asserts that his 
psychiatric disability increased during that period of 
service.  He notes that he carried out his service duties for 
approximately two years before he developed psychiatric 
symptoms that required treatment.  Dr. Brundage and Mr. Price 
have provided opinions that the veteran's schizophrenia was 
aggravated during his second period of service.  The board of 
three VA psychiatrists who examined the veteran and reviewed 
his records in 2000 concluded that the veteran did not have a 
permanent increase in mental disability during his service.  
In addition, the three VA psychiatrists made a specific and 
credible finding the veteran's symptoms during his second 
period of service were the natural progression of his 
illness.

The evidence regarding the manifestations of the veteran's 
mental illness over the years shows periods of more severe 
symptoms interspersed with periods with less severe 
disability.  His employment history illustrates the 
fluctuations in his ability to function.  He received 
psychiatric treatment before his first period of service.  He 
was hospitalized immediately upon entering the Air Force.  He 
worked after that separation from the Air Force, although 
apparently with frequent moves and job changes.  He served in 
the Army without any mental health treatment for about two 
years, then was hospitalized for three months and discharged.  
He held employment after his Army service, and remained with 
one employer, the Patent Office, for thirteen years.  During 
the duration of that employment, however, he was hospitalized 
for psychiatric treatment for two years while going to his 
job during the day.  He held some part time employment after 
leaving the Patent Office, but apparently he has not held any 
significant employment since the late 1970s or early 1980s.  
Mr. Price described the veteran's schizophrenia as episodic, 
with interepisodic residual symptoms.  

In the judgment of the Board, the opinion of the three VA 
psychiatrists that the disability did not permanently worsen 
during service carries more evidentiary weight than the 
opinions of Dr. Brundage and Mr. Price that the schizophrenia 
was aggravated in the second period of service.  The Board 
finds the VA medical opinion by three psychiatrists to be 
more persuasive since it contains a detailed analysis, is 
shown to be based on review of all the historical medical 
records, and appears to be consistent with those records.

Based on all the evidence relevant to the veteran's mental 
health before, during, and after both periods of service, the 
Board finds that despite temporary or intermittent flare-ups 
of symptoms during service, his pre-service schizophrenia did 
not increase in severity during either period of service.  As 
his schizophrenia existed prior to any of his service, and 
was not aggravated in either of his periods of service, 
service connection for schizophrenia is not warranted.  The 
preponderance of the evidence is against the claim for 
service connection for schizophrenia; thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for schizophrenia is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

